DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim recites “”wherein sensing a height of the casting blade or selecting a height of the casting blade includes…” whereas claim 1, the claim from which claim 3 depends, does not recite such steps.  
Lack on antecedent basis of the claimed subject matter in the claims makes it difficult to ascertain whether the steps are modifying steps already present in claim 1 or adding additional steps to the claimed subject matter which are not contingent limitations.  For the purposes of compact prosecution, Examiner has interpreted that the steps of claim 3 are regarding the 
Please clarify on the record as to which method steps present in claim 1 that claim 3 is intended to narrow regarding the blade/tip and/or use antecedent basis to link the intended substituted steps of claim 3 into the steps of claim 1 (i.e. “wherein sensing variations in a height of a movable support includes: sensing a height of a tip of a casting blade or selecting a eight of the tip of the casting blade” is an example amendment. Such an amendment should only be made where there is proper support in the specification for such an amendment).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Kondo (US 2007/0234582).

Regarding claim 1, Seymour discloses a method to cast a sheet of material containing alkaloids (the tobacco material of Seymour – see title – is interpreted as containing alkaloids, compounds with at least one nitrogen atom); the method comprising:
Providing a container having an aperture (see top loader 104 of col. 5, ll. 33);
Providing a casting blade (see casting blade 404 of col. 6, ll. 7);
Providing a movable support running below the aperture of the container (see stainless steel belt 102 of col. 4, ll. 4-8);
Filling the container with slurry (see claim 1, “initiating a placement of top load tobacco onto said base sheet”);
Casting the sheet of tobacco material containing alkaloids material by means of the casting blade onto the movable support (see claim 12).
However, Seymour does not disclose:
“Sensing variations in a height of the movable support, wherein sensing variations in the height of the movable support includes positioning a sensing surface in contact to the movable support”.
Seymour does not disclose a means to determine the movement of the conveyor/endless belt/movable support.
In the same field of endeavor of measuring the thickness of cast sheets (See title, abs), Kondo discloses: sensing variations in the height of a movable support (see contactors 22a, 22b of claim 17), wherein sensing variations in the height of the movable support includes positioning a sensing surface in contact to the movable support (see Fig. 2).
To add the sensor-movable support arrangement of Kondo to the cast sheet detection method of Seymour would have been the selection of a known design for its intended uses and 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the contact-type sensor for determination of sheet thickness of Kondo to the tobacco cast sheet thickness determination method of Seymour to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and allowed for the determination of the thickness of the cast-sheet, which was desirable in Seymour.

Regarding claims 2, the selecting of the height of the casting blade with respect to a reference plane is interpreted as a contingent limitation because the height of the casting blade need not be changed if such variations in the height of the movable support are not present.

Regarding claim 3, the combination Seymour/Kondo renders obvious: wherein the casting blade includes a tip (all blades necessarily have a beginning, an end and a tip); and wherein sensing a height of the casting blade/selecting a height of the casting blade includes sensing/selecting a height of the tip () of the casting blade.

Regarding claim 4, the combination Seymour/Kondo renders obvious: including positioning two sensing surfaces (see contactors 22a, 22b of claim 17) on the movable support (belt when bodily incorporated) at two opposite lateral sides of the cast sheet.  The modification that is being made is to add the sensors one below the moving belt/conveyor and one above the cast sheet.

5, the combination Seymour/Kondo renders obvious: translating the movable support (see belt/conveyor of Seymour) below the aperture (see Fig. 3 – drive rollers 300) by means of a roller (taken not to invoke 35 U.S.C. 112(f) because the corresponding structure, materials and acts are present in the claim and the rebuttable presumption has NOT been overcome that 112(f) is NOT invoked).

Regarding claim 7, the combination Seymour/Kondo renders obvious: wherein changing the tip of the casting blade (contingent limitation – satisfied – see subtractor circuits 400, 402 of Seymour). 

Regarding claim 8, the combination Seymour/Kondo renders obvious: delaying the step of changing the height of the tip of the casting blade with respect to the step of sensing variations in height of the movable support (see real-time feedback control of Seymour).  That the feed-back is in real-time indicates that there is necessarily a delay in the control-algorithm, even a fraction of a second between sensed inputs and controlled outputs.

 Regarding claim 9, the combination Seymour/Kondo renders obvious: wherein positioning a sensing support surface in contact with the movable support includes positioning a sensing support surface (see sensing surfaces of 22a, b of Kondo) downstream (interpreted as after the deposition from the casting box/ as the movable support moves away from the casting box).

Regarding claim 11, the combination Seymour/Kondo recognizes that there is an urging force (see [0025]) for the sensed surface onto the movable support (bodily incorporated from Seymour).

12: combination Seymour/Kondo renders obvious: wherein varying the value of the force depending on the desired sensitivity.
 That the sensitivity corresponds to the urging force, an art-recognized variable for modification (see Kondo [0025]), would have yielded predictable results to one of ordinary skill in the art before the effective filing date and would have increased sensitivity as the urging force is increased, whose optimization was desirable in Seymour.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the urging force of Kondo in the casting tobacco method of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it yielded predictable results to one of ordinary skill in the art before the effective filing date with the sensitivity increasing as the urging force is increased, which was desirable in Seymour.

Regarding claim 13, the combination Seymour/Kondo renders obvious: drying the cast sheet (see dryer 106 of Seymour).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Kondo (US 2007/0234582) and Kritchman (US 2005/0104241).

Regarding claim 6, the combination Seymour/Kondo does not disclose: wherein providing the casting blade adjacent to the container includes providing the casting blade with a tip forming an angle comprised between 5-10 degrees with a top most point of the roller. 
In the same field of endeavor of sheet casting as Seymour and reasonably pertinent to the problem Applicant was trying to solve regarding rolling layers (see title, abs), Kritchman discloses: an angle between a blade/knife and a roller of 5-40 degrees (See [0071]).

To add the knife blade angle of Kritchman to the tobacco sheet casting method of Seymour would have had the benefit that it scraped/cut the material passing by the blade at a certain angle, which was the selection of a known design for its intended uses which lowered product costs and improved product quality ([0004]), which was desirable in Seymour.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the knife/blade angle of Kritchman and to optimize it in the method of sheet casting tobacco of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of product quality and lowering of production costs, which were desirable in Seymour.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Kondo (US 2007/0234582) and Bashir (WO 2013/087200).

Regarding claim 14, the combination Seymour/Kondo does not disclose: rolling the cast sheet onto a bobbin.
In the same field of endeavor of cast sheet processing (see title, abs) as Seymour, Bashir discloses: wherein rolling the cast sheet into a bobbin (see wind-up station 7).
Bashir had the benefit that it was the selection of a known design for its intended uses and allowed for the ready/compact storage of the cast film, which was desirable in Seymour.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
.

Allowable Subject Matter

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the combination Seymour/Kondo disclose: wherein positioning a sensing support downstream of the casting blade includes positioning the sensing support surface at an angle comprised between about 15-30 degrees with the top most point of the roller.  The sensing support of Kondo is interpreted as hemispherical which makes an angle of 90 degrees with the top most point of the roller.
The claimed configuration regarding the angle between the sensing support and the casting blade of the sensing support would not have been the result of routine experimentation by one of ordinary skill in the art before the effective filing date or a mere rearrangement of essential working parts.  Modification of such a variable was not art-recognized nor would have yielded predictable results to one of ordinary skill in the art.  
Therefore, claim 10 is deemed allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743